Dear Mr. Floyd:
A person is legally permitted to hold the office of city alderman and be simultaneously employed as an investigator in the Jefferson Parish District Attorney's Office. The former position constitutes local elective office, while the latter position is one of employment within the parish, which is a separate political subdivision from the municipality. Such combination of positions is impermissible only where the positions fall within the same political subdivisions as LSA-R.S. 42:63 (D) provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with the sheriff, assessor, or clerk of court. (Emphasis added).
Should you have further questions, please contact this office.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:AMS